An unascertained or disputed boundary line between coterminous proprietors may be established by oral agreement, if the agreement is accompanied by actual possession to the agreed line, or is otherwise executed. Bradley v. Shelton,  189 Ga. 696 (4) (7 S.E.2d 261); Williamson v. Prather,  188 Ga. 545 (1) (4 S.E.2d 140); Powell on Actions for Land (Rev. ed.), p. 57; Mitchell on Real Property, p. 8. Accordingly, in a dispute over the dividing line between two coterminous landowners, where the plaintiff sought an injunction and relied upon the constant use, for more than twenty years, of the disputed strip of land by his tenants in going from the tenant house to an outhouse, and where the defendant produced evidence of an oral agreement accompanied by the construction of a fence in accordance therewith, the verdict of the jury in favor of the defendant and approved by the trial judge will not be disturbed.
Judgment affirmed. All the Justicesconcur.
                        No. 15837. JUNE 12, 1947.